DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species of implantable endoluminal grafts:
Species 1 shown in figure 4
Species 2 shown in figure 6
Species 3 shown in figure 7
Species 4 shown in figure 8
Species 5 shown in figure 15
Species 6 shown in figure 16
Species 7 shown in figure 17
Species 8 shown in figure 18
Species 9 shown in figure 19
Species 10 shown in figure 20
Species 11 shown in figure 21
Species 12 shown in figure 22
Species 13 shown in figure 23
Species 14 shown in figure 24
Species 15 shown in figure 25

Upon election from the above species a further election from the following subspecies is required.
Species 17 shown in figure 3 
Species 18 shown in figure 5
Species 19 shown in figure 27
Species 20 shown in figure 28a
Species 21 shown in figure 28b
Species 22 shown in figure 29
Species 23 shown in figure 30
Species 24 shown in figure 31
Species 25 shown in figure 32
Species 26 shown in figure 33
Species 27 shown in figure 34
Species 28 shown in figure 35
Species 29 shown in figure 36
Species 30 shown in figure 37
Species 31 shown in figure 38
Species 32 shown in figure 39
Species 33 shown in figure 40
Species 34 shown in figure 41
 The species are independent or distinct because the makeup of the devices including their shape and structure are substantially different allowing them to function 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are considered generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or this field of art is crowded with a large number of publications and patents; and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Benjamin Rotman on 05/28/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/CHRISTOPHER D. PRONE/
Primary Examiner, Art Unit 3738